UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1255


CELESTE G. BROUGHTON, a/k/a Celeste Gold Broughton,

                     Debtor - Appellant,

v.

BANK OF NEW YORK MELLON, f/k/a The Bank of New York, as Trustee, on
behalf of the holders of the Alternative Loan Trust 2006-41CB, Morgan Pass
Through Certificates Series 2006-41CB; BANK OF AMERICA, N.A.;
CITIBANK, N.A.; WAKE COUNTY DEPARTMENT OF REVENUE,

                     Creditors - Appellees,

ESTATE OF ROBERT BROUGHTON,

                     Appellee,


WALTER L. HINSON,

                     Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Martin K. Reidinger, District Judge. (5:16-cv-00302-RE)


Submitted: August 23, 2018                                     Decided: August 30, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.


Celeste G. Broughton, Appellant Pro Se. William Sidney Aldridge, NICHOLLS &
CRAMPTON, PA, Raleigh, North Carolina; Walter Lee Hinson, Jr., WALTER L.
HINSON P.A., Wilson, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Celeste G. Broughton seeks to appeal the district court’s order denying her

motions to reconsider several of the court’s previous orders in Broughton’s ongoing

bankruptcy proceeding, and granting Broughton’s request for an extension of time in

which to seek reconsideration of other orders. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Broughton seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction and deny Broughton’s motion to amend the caption. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             3